Citation Nr: 1730517	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-28 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the cause of the veteran's death.

2.  Entitlement to service connection for the cause of the veteran's death, to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1975.  His service included a tour of duty in the Republic of Vietnam from May 1970 to January 1971.  He died in December 2006.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In January 2017, the appellant testified before the undersigned at a Board hearing held at the RO.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran died in December 2006 from malignant melanoma.

2.  The RO denied service connection for the cause of the Veteran's death in an August 2007 rating decision; the appellant did not appeal that decision, nor did she submit new and material evidence within one year. 

3.  The evidence received since the August 2007 rating decision relates to an unestablished fact necessary to substantiate the appellant's claim for service connection for the cause of the Veteran's death.

4.  The cause of the Veteran's death is attributable to service.


CONCLUSIONS OF LAW

1.  An August 2007 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310, 5107 (b) (West 2014); 38 C.F.R. § 3.102, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Inasmuch as this decision grants the underlying claim for service connection for the cause of the veteran's death, any notice or duty to assist omission is harmless with regard to that claim.
II.  Analysis

A.  Factual Background and Contention

The Veteran died in December 2006.  The death certificate shows that he died of natural causes due to malignant melanoma.  At the time of his death he had no service-connected disabilities.  His service personnel record (DD Form 214) shows that he served in the Republic of Vietnam from May 1970 to January 1971.

The appellant and her representative assert that the Veteran's malignant melanoma is the result of his exposure to herbicides while serving in Vietnam and/or to sun exposure in service.  The appellant testified in January 2017 that the Veteran had a bad sunburn in service that required hospitalization.  

B.  New and Material Evidence

Law and Regulations

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In this instance, while it appears that the RO in January 2013 reopened the claim for service connection for the cause of the veteran's death, and then reviewed the claims on the merits, the Board has a jurisdictional responsibility to consider whether it was proper for the claim to be reopened, regardless of what the RO has determined.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Discussion

The RO initially denied the Veteran's claim for service connection for the cause of the veteran's death in August 2007 on the basis that the evidence did not establish a link between the cause of the Veteran's death and service.  

The evidence on file in August 2007 included the Veteran's death certificate and his available service treatment records which do not show treatment for sunburn or for malignant melanoma.  These records also show that the Veteran had a normal clinical evaluation of the skin at a separation examination in January 1971.  

Pertinent evidence received after August 2007 includes postservice medical evidence showing that the Veteran complained of a suspicious lesion on his back during a physical in October 2005 and was diagnosed in October 2005 as having malignant melanoma.  These records also show that the melanoma metastasized to the Veteran's lungs and subsequently to his brain and spine.  

The evidence received after August 2007 also includes an April 2009 statement from the Veteran's treating physician, Dr. M. C., who reported that there are a number of website listings that suggest an association between Agent Orange and melanoma.  He went on to remark that the Veteran's timeline and location of melanoma raised the question of it being etiologically related to his prior Agent Orange exposure.    

As Dr. C.'s April 2009 report relates to an unestablished fact in this case, i.e. the nexus element, and raises a reasonable possibility of substantiating the claim, the Board finds that it constitutes new and material evidence for purposes of reopening the claim.  Consequently, the claim for service connection for the cause of the Veteran's death is reopened.  See 38 C.F.R. § 3.156 (a).

C.  Service Connection 

Law and Regulations

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for DIC benefits for the cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5 (a), 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death. 38 C.F.R. § 3.312.  Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366   (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303 (a).

Regarding exposure to herbicides, the law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6).  

Discussion

The Veteran's active duty service included service in the Republic of Vietnam and he is therefore presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6).  However, the list of presumptive diseases associated with exposure to herbicide agents does not include malignant melanoma.  38 C.F.R. § 3.309(e).  Accordingly, the presumptive regulations regarding exposure to herbicide agents do not apply to this appeal.  

Even though presumptive service connection is not warranted in this case, the appellant is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In this regard, there is a February 2017 opinion from private dermatologist, J. D., M.D., who indicated that the Veteran's exposure to Agent Orange was a contributing factor to his demise.  More specifically, he said that he did not question that the causation of the Veteran's melanoma was from excessive sun exposure, but that his Agent Orange exposure and its known effects on the body's immune system may well have played a role in the aggressive spread of his melanoma.  

There is also the April 2009 opinion of the Veteran's treating physician, Dr. C., who pointed out that that there are a number of website listings that suggest an association between Agent Orange and melanoma, and who concluded that the Veteran's timeline and location of melanoma raised the question of it being etiologically related to his prior Agent Orange exposure.  Dr. C. provided a more definitive opinion in February 2017 by stating that the Veteran's exposure to Agent Orange suggests that it was service related and that his melanoma was, "as likely as not", a result of that exposure.  

In light of the medical evidence above relating the Veteran's malignant melanoma to his presumed exposure to Agent Orange, and the lack of any evidence to the contrary, the Board finds that the weight of evidence supports service connection for malignant melanoma.  It follows that because the Veteran died from malignant melanoma, service connection is warranted for the cause of his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

The Board is grateful for the Veteran's honorable service and his sacrifice for our country. 

ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


